We held in Gracie v. Freeland, (ante, p. 228,) that a party had a right to a rehearing at the general term, after a matter had been decided against him at the special term; and we have acted upon that decision by reversing orders denying a rehearing. But it has been in cases where the order made at the special term, if it had been confirmed by the general term, might have been reviewed by this court on appeal. In this case we think the order made at the special term would not have been appealable, if it had been confirmed by the supreme court in general term; and in such a case, although a rehearing may be improperly denied by the supreme court, we are of opinion that there can be no appeal from the decision to this court.
Motion granted. *Page 536